Evans, Judge.
Defendant, a state prisoner at the State Diagnostic Center, in Jackson, Georgia, was charged with possession of a deadly weapon while in prison. He was convicted and sentenced to serve four years consecutive to the sentence he was presently serving. Defendant appeals. Held:
1. Defendant Maynor and his co-indictee, Carter, both prisoners, were involved in an altercation and prepared to fight with weapons. Carter had a piece of metal tied to a mop handle and defendant Maynor had a piece of metal 17 inches long, sharpened to a point. While the evidence shows the defendant shoved the metal out of his cell shortly before he was searched, and it was not found on his person or in his cell when searched; nevertheless, the evidence was sufficient to support the verdict of guilty.
2. Enumerations of error were never filed in this case after defendant was notified that if same were not filed within five days, his appeal would be dismissed. Hence, all alleged enumerations of error which might have been considered in this case are deemed to have been waived, and there is nothing further to review.

Appeal dismissed.


Deen, P. J., and Stolz, J., concur.